

	

		II

		109th CONGRESS

		2d Session

		S. 2481

		IN THE SENATE OF THE UNITED STATES

		

			March 30, 2006

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To require the Secretary of Homeland Security to hire

		  additional full-time non-supervisory import specialists of the Bureau of

		  Customs and Border Protection, and for other purposes.

	

	

		1.Requirement to hire

			 additional full-time import specialists of the Bureau of Customs and Border

			 Protection

			(a)RequirementThe Secretary of Homeland Security

			 shall—

				(1)hire additional

			 full-time non-supervisory import specialists of the Bureau of Customs and

			 Border Protection of the Department of Homeland Security so that the number of

			 such import specialists during fiscal year 2007 and each subsequent fiscal year

			 is at least 1,080, as required by section 412(b) of the Homeland Security Act

			 of 2002 (6 U.S.C. 212(b)); and

				(2)provide for the

			 salaries and expenses, including appropriate training and support, of the

			 import specialists hired pursuant to paragraph (1).

				(b)Authorization of

			 appropriationsOf the amounts

			 made available for fiscal year 2007 and each subsequent fiscal year to carry

			 out section 301(b)(2) of the Customs Procedural Reform and Simplification Act

			 of 1978 (19 U.S.C. 2075(b)(2)), there are authorized to be appropriated to the

			 Secretary such sums as may be necessary for each such fiscal year to carry out

			 subsection (a).

			2.Certification

			 relating to maintenance of Customs revenue functions

			(a)AmendmentSection 412(b) of the Homeland Security Act

			 of 2002 (6 U.S.C. 212(b)) is amended by adding at the end the following new

			 paragraph:

				

					(3)CertificationThe

				Secretary of Homeland Security shall certify to the Committee on Ways and Means

				of the House of Representatives and the Committee on Finance of the Senate for

				each fiscal year that—

						(A)the requirement of

				paragraph (1) was met during such fiscal year; and

						(B)the number of

				full-time non-supervisory import specialists of the Bureau of Customs and

				Border Protection during such fiscal year was at least 1,080, as required by

				paragraph

				(1).

						.

			(b)Effective

			 dateThe certification requirement of paragraph (3) of section

			 412(b) of the Homeland Security Act of 2002 (as added by subsection (a))

			 applies with respect to fiscal year 2007 and each subsequent fiscal

			 year.

			

